department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date dear date cc dom it a skassell cor-105927-00 uil-170 this is in response to your letter dated date in which you ask for information about the tax treatment of payments by your organization and by parents for after school care for their children is an we understand the situation to be as follows organization qualified for tax exemption under sec_501 of the internal_revenue_code that provides financial assistance to parents who cannot afford to provide their children with after-school child care employees of businesses and corporations that contribute to information about the tax consequences to the employees who would receive funds for child care under the expanded program specifically you inquire whether amounts from companies and directed to the employees’ child care centers received by may be excluded from the employees’ income and whether the employees may deduct the balance of their child care payments as charitable_contributions this is not a private_letter_ruling but will provide you with general information about the tax treatment of child and dependent care expenses under the internal_revenue_code plans to expand its program to include the you ask for we will address first the issue of whether payments may be excluded from income generally under sec_61 of the code gross_income includes income from whatever source derived this general_rule applies where the income consists of amounts directly received by a taxpayer or where the income is received indirectly by means of payments by another party of the taxpayer’s personal expenses there is an exception to this general_rule under sec_102 which provides that gross_income does not include the value of property acquired by gift however a payment by or for an employer to or for the benefit of an employee is not a gift see sec_102 therefore except for gifts or cor-105927-00 unless another exclusion applies payments by others for child and dependent care expenses of a taxpayer must be included in the taxpayer’s gross_income an exclusion might be allowed if child and dependent_care_expense payments are part of a qualified dependent_care_assistance program under sec_129 there are several requirements for a program to qualify foremost only an employer may establish and maintain the program on behalf of its employees the employer must adopt a separate written plan that explains the program and must not favor those employees who are considered to be highly compensated employees when deciding which employees are eligible to participate in the program if the program qualifies amounts paid_or_incurred by the employer for dependent care may be excluded from the gross_income of the employee as long as the amount does not exceed dollar_figure or dollar_figure in the case of a separate_return by a married individual all of these requirements for a dependent_care_assistance program are explained in detail in sec_129 - with regard to the second question about whether child care payments may be deducted as charitable_contributions sec_170 only allows a deduction for a voluntary transfer of money or property without adequate_consideration 477_us_105 revrul_67_246 1967_2_cb_104 no deduction is allowed where a taxpayer gives money or property to a charity and receives something in return thus for example tuition expenditures by a taxpayer to an educational_institution are not deductible as charitable_contributions to the institution because they are required_payments for which the taxpayer receives benefits presumably equal in value to the amount_paid revrul_83_104 1983_2_cb_46 where the benefits received by the taxpayer are less than the amount_paid to charity the deduction under sec_170 is limited to the amount if any by which the payment to charity exceeds the value of the goods or services received even where child care payments on behalf of or by taxpayers are not excludible under sec_129 and not deductible under sec_170 certain child and dependent care expenses paid_by the taxpayer might be able to be taken as a credit on the taxpayer’s income_tax return for your convenience we enclose a copy of publication child and dependent care expenses and form_2441 and instructions which explain the requirements of this provision in detail i hope that this information is helpful to you if you have any further questions please contact susan kassell of this office at cor-105927-00 enclosures sincerely michael d finley chief branch income_tax accounting
